Iujmekin, P. J.
There was no material error in any of the several charges to which exception is taken, nor in admitting testimony ; none of the numerous special grounds of the motion for a new trial not covered by the foregoing are meritorious ; the verdict was warranted by the evidence, and was not excessive in amount; the case was tried in substantial accord with the rulings made therein by this court, at the October term, 1900 (112 Ga. 914), and does not present any new question of law or practice for determination.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.